                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 FRITZ BLANCHARD,                           )
                                            )
              Petitioner,                   )
                                            )
 v.                                         )
                                            ) Docket nos. 2:14-cr-009-NT
 UNITED STATES OF AMERICA,                  )             2:18-cv-399-NT
                                            )
               Respondent.                  )
                                            )
                                            )

           ORDER AFFIRMING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      On April 12, 2019, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision on the Petitioner’s Motion to

Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255 (ECF No. 168).

The time within which to file objections has expired, and no objections have been

filed. The Magistrate Judge notified the parties that failure to object would waive

their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The Petitioner’s Motion to Vacate, Set Aside, or Correct

sentence is DENIED (ECF nos. 158 and 163) and the Petitioner’s motion for habeas

relief is DISMISSED. No certificate of appealability shall issue because there is no

substantial showing of the denial of a constitutional right within the meaning of 28

U.S.C. § 2253(c)(2).

                                                /s/ Nancy Torresen
                                                United States District Judge

Dated this 21st day of May, 2019.
